FILED
                             NOT FOR PUBLICATION                              NOV 02 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAMES GRINOLS; et al.,                             No. 13-16359

               Plaintiffs - Appellants,            D.C. No. 2:12-cv-02997-MCE-
                                                   DAD
  v.

ELECTORAL COLLEGE; et al.,                         MEMORANDUM*

               Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
              Morrison C. England, Jr., Chief District Judge, Presiding

                            Submitted October 20, 2015**
                              San Francisco, California

Before: D.W. NELSON, CLIFTON, and N.R. SMITH, Circuit Judges.

       Plaintiffs appeal the district court’s order dismissing their claim that

President Obama is not eligible to be the President of the United States and their




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claim for violation of California Penal Code § 2150. We have jurisdiction

pursuant to 28 U.S.C. § 1291. We affirm.

1.    We affirm the district court’s holding that Plaintiffs’ claim regarding

President Obama’s eligibility is moot.1 “Mootness, a question of law, is reviewed

de novo.” Tinoqui-Chalola Council of Kitanemuk & Yowlumne Tejon Indians v.

U.S. Dep’t of Energy, 232 F.3d 1300, 1303 (9th Cir. 2000). Factual determinations

underlying the district court’s decision are reviewed for clear error. Wolfson v.

Brammer, 616 F.3d 1045, 1053 (9th Cir. 2010).

      “The exercise of judicial power under Art. III of the Constitution depends on

the existence of a case or controversy.” Preiser v. Newkirk, 422 U.S. 395, 401

(1975). “There is thus no case or controversy, and a suit becomes moot, ‘when the

issues presented are no longer “live” or the parties lack a legally cognizable

interest in the outcome.’” Chafin v. Chafin, 133 S. Ct. 1017, 1023 (2013) (quoting

Already, LLC v. Nike, Inc., 133 S. Ct. 721, 726 (2013)). A controversy does not

escape mootness simply because it existed at the time Plaintiffs originally filed

their claim. The controversy must continue to exist at all stages of review.

Arizonans for Official English v. Arizona, 520 U.S. 43, 67 (1997).



      1
       While the district court based its decision on several alternative holdings,
we reach only the issue of mootness.

                                          2
      An exception to the general principle of mootness exists for cases “capable

of repetition, yet evading review.” See S. Pac. Terminal Co. v. Interstate

Commerce Comm’n, 219 U.S. 498, 515 (1911). This exception is limited to

“‘extraordinary cases’” in which “(1) the duration of the challenged action is too

short to allow full litigation before it ceases, and (2) there is a reasonable

expectation that the plaintiffs will be subjected to it again.” Greenpeace Action v.

Franklin, 14 F.3d 1324, 1329 (9th Cir. 1992) (quoting Alaska Fish & Wildlife

Fed’n v. Dunkle, 829 F.2d 933, 939 (9th Cir. 1987)).

      Plaintiffs’ case is moot. The issues presented are no longer live. Plaintiffs

initially sought to enjoin a series of events occurring prior to President Obama’s

inauguration on January 20, 2012. That request was denied by the district court

and Plaintiffs have not further pursued an injunction. Plaintiffs now seek

declaratory relief, but the declaratory judgment they seek would amount to nothing

more than an advisory opinion and would have no effect on the legal relationships

of the parties. Thus, we are prohibited from issuing such relief. See Chafin, 133 S.

Ct. at 1023.

      The claim fails to meet the requirements of the exception for cases capable

of repetition, yet evading review. President Obama is currently serving his second

term as President of the United States, and is therefore constitutionally precluded


                                            3
from serving as President again. See U.S. CONST. amend. XXII, § 1. Plaintiffs

argue that President Obama could run for another political office. However, the

natural-born-citizen clause of the Constitution applies only to eligibility for the

office of President of the United States. U.S. Const. art. II, §1, cl. 5. Therefore, it

would be inapplicable to any other office President Obama may seek. Moreover,

such a scenario is too remote and speculative to meet the requirements of the

capable of repetition, yet evading review exception. Williams v. Alioto, 549 F.2d
136, 142 (9th Cir. 1977).

2.    We also affirm the district court’s decision to decline to exercise

supplemental jurisdiction over Plaintiffs’ state-law claim for violation of California

Penal Code § 2150. Because the district court dismissed all claims over which it

had original jurisdiction, it did not abuse its discretion in declining to exercise

supplemental jurisdiction over the remaining state-law claim under 28 U.S.C.

§ 1367(c)(3). See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 & n.7

(1988).

      AFFIRMED.2




      2
      Plaintiffs-Appellants’ Motion for Judicial Notice/Supplement Record on
Appeal is denied.

                                            4